DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on June 9, 2022, has been entered.  Claims 2 – 10, 13 – 17, 21, 25, and 28 – 32 have been cancelled.  Claim 1 has been amended and no claims have been added.  Therefore, the pending claims are 1, 11, 12, 18 – 20, 22 – 24, 26, 27, and 33 – 36.
The cancellation of claim 32 renders moot the rejection to that claim set forth in the previous Office Action.
The amendment to the claims is sufficient to overcome the 35 USC 103 rejection over Rock et al. (2011/0177294) since Rock et al. fails to teach that the bubble regions are formed by a first plurality of spaced apart rows which are perpendicular to a plurality of second spaced apart rows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fibers within the intermediate fibers regions to be oriented such that rows of fibers extend parallel to the at least one of the first knit layer and the second knit layer (Specification, page 3, lines 6 – 7), does not reasonably provide enablement for the rows of fibers being specifically parallel to the first direction of spaced apart rows of the couple first and second knit layers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The disclosure does not teach that the plurality of rows of fibers within the intermediate fiber regions are specifically oriented in any specific position relative to the spaced apart rows of the coupled first and second knit layers. Claims 11, 12, 18 – 20, 22 – 24, 26, 27, and 33 – 36 are rejected due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 12, 18 – 20, 22 – 24, 26, 27, and 33 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “rows of fibers extending parallel to and only located between the first direction spaced apart rows of the coupled first and second knit layer in the first direction” in claim 1 is indefinite. It is unclear how the rows of fibers are parallel to the first direction spaced apart rows. The rows don’t appear to be flat in the close up figures are a single line. The rows are made up of stitches that aren’t strictly located in a single plain. Is the applicant requiring the stitches to be parallel in the vertical direction, the horizontal direction, of from an overview of the stitch lines? The rows of fibers need to be parallel relative to what direction? Do the fibers need to be perfectly straight and flat to be considered parallel to the rows? Which portion of the plurality of rows do the fibers need to be parallel to? When looking at the rows from above, the rows run in an X, Y direction and would suggest that the general length of the fibers should run in a parallel direction. Do all the fibers need to completely parallel in a grouping? However, when looking at a side view of the rows also include a Z direction component. It is unclear how rows of fibers in the intermediate fiber regions are being compared to the spaced apart rows to determine parallelism. Further, it is unclear how the fibers are located “only” between the first direction spaced apart rows? Are the fibers not allowed to be between the second direction spaced apart rows? Are the fibers allowed to contact or  cross over the second spaced apart rows? Claim 1 is interpreted as requiring that the stitching creates pocket regions which include fibers within the intermediate region between the first and second knit layers. Further, the fibers are required to stayed within individual pockets formed by the first and second spaced apart rows. Claims 11, 12, 18 – 20, 22 – 24, 26, 27, and 33 – 36 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11, 12, 26, 27, 33, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (2011/0177294) in view of Murphy, III (5,787,503) and Dorton (2018/0179678).
	Rock et al. ‘294 discloses a composite fabric that includes a first fabric layer and a second fabric layer concurrently constructed in a plaited construction (abstract). The second face includes a plurality of regions that are anchored to the first layers and a plurality of floating regions overlying the first layer (abstract). The floating regions can buckle and form a separation from the first fabric layer. The plurality of floating regions provide ventilation and reduce contact with the wearer’s skin and can provide insulation (paragraph 8). Further, Rock et al. ‘294 teaches that the first fabric layer can include high shrinkage yarn and the second layer can include low shrinkage or no shrinkage yarn. (Paragraph 11). The high shrinkage yarn can be finer than the low shrinkage yarn (paragraph 16). Or the low shrinkage yarn can be finer than the high shrinkage yarn (paragraph 17). Thus, either surface can be made with finer fibers than the opposite surface. The floating regions are arranged in a pattern to correspond to the discrete regions of the wearer’s body (paragraph 27). The floating regions can include areas of contrasting size (paragraph 29). The floating regions can be arranged in a contrasting pattern or contrasting density (paragraph 30 – 31). Figure 6 shows areas with raised regions, wherein the density of the raised regions is different in the areas. Further, figure 7 shows regions with different sized raised regions or bubbles. These modifications would produce different heating properties for the different regions of the fabric that correspond to the user’s body. The fabric can be formed on a double knit machine, and is generally done on a machine with a dial and cylinder which would correspond to the circular knit machine. Rock et al. ‘294 teaches that various fiber materials can be used in the fabric including natural fibers, regenerated fibers (which correspond to cellulosic fibers), synthetic fibers and blends thereof (paragraph 48). Preferred fibers include nylon or polyester (paragraph 48). 
	While Rock et al. teaches using different size bubbles or various regions with different densities, Rock et al. fails to teach using a pattern formed by a series of perpendicular rows as claimed. Murphy, III is drawn to a double knit sweater comprising an inner and an outer layer knit together (abstract). The layers are joined together in a polygonal shaped quilting pattern that creates insulating pockets (abstract). As shown in Figure 1, the pattern includes a first set of stitching lines running in a first direction and second set of stitching lines running in a second direction which is perpendicular to the first set of lines. Murphy, III discloses that the pattern can be a diamond pattern of other polygonal pattern to create insulating pockets (column 5, lines 27 – 30). Thus, it would have been obvious to one having ordinary skill in the art that the insulating pockets of Rock ‘294 can be formed in different sizes, shapes and patterns to create an insulated region, including a pattern created by sets of perpendicular spaced apart rows, such as would form diamonds.
	While Rock et al. ‘294 discloses a layered fabric comprising air pockets for added insulation, Rock et al. ‘294 fails to teach that the pocket region has fibrous material present in the space between the first and second layer. Dorton is drawn to a layered product. Dorton discloses that the inventive subject matter comprises discrete fill elements between sheet material (abstract). Additionally, Dorton discloses that the insulative materials can include walls between the outer layers of materials that create areas for fill to be added (paragraph 33). The sections of fill material can be located over a layer of the sheet material in various patterns or shapes, such as rows, checkboards, circles, etc. (paragraph 34). The fill may be located in some or all of the surface of the sheet materials (paragraph 34). Further, the structure can be designed to have larger or more dense fill distribution mixed with lower density areas (paragraph 39). Thus, it would have been obvious to one having ordinary skill add fiber insulation between the individual pockets of the double knit fabric taught by Rock ‘294 to increase the insulation properties in the material. Therefore, claims 1, 11, 12, 26, 27, 33, 35, and 36 is rejected. 
Claims 22 – 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. ‘294 in view of Murphy,III and Dorton, as applied to claim 1 above, and further in view of Rock et al. (2012/0260422).
	The features of Rock et al. ‘294 and Kahil have been set forth above. Rock et al. ‘294 discloses that knitted fabric can be formed with a plaited construction (abstract). However, Rock et al. fails to teach if other knitting methods and double knit structure could also be used. Rock ‘422 is drawn to a double knitted fabric with contrasting regions of insulative capacities (abstract). Further, Rock ‘422 et al. discloses that the fabric can be made from different knit constructions including a plaited circular construction, double knit, warp knit, a double face knit fabric with reverse plaiting, a terry sink loop, or a knit construction (paragraph 111). Further, the inventive can be made with a double raschel knit structure (paragraph 114). Thus, it would have been obvious to one having ordinary skill in the art that the double knitted fabric structure taught by Rock ‘294 could be made from various equivalent knit constructions such as a circular knit pattern or a raschel pattern, as disclosed by Rock ‘422. Thus, claims 22 and 23 are rejected.
	Additionally, Rock ‘422 discloses using polyester and polyamide fibers that can be low melting fibers as the insulative fibers (paragraph 56). With regards to claim 18, it is noted that “low melt” is a relative term. This term is interpreted as requiring that the intermediate fibers have a lower melting point that other fibers. The high shrinkage fibers would have a lower melting point that other fibers. Thus, claim 18 is rejected.
	Further, Rock ‘294 discloses that the fabric has pocket regions which can be different sizes or different densities. However, Rock et al. ‘294 does not specifically disclose that the pocket regions have different thicknesses or densities of lofted fibers. Rock ‘422 discloses regions having different insulative properties. Rock ‘422 discloses that the using raised fibers in the insulative zones and that the fabric can include different insulative capacities within the fabric to give the fabric discrete regions of insulative properties corresponding the user’s body (paragraph 3 – 5). The insulative properties can be modified by changing the density of the loop or the pile height (which is equivalent to thickness) of the insulative material (paragraph 9). Thus, one of ordinary skill in the art would be motivated to add pile fibers in different thicknesses or densities, as taught by Rock et al. ‘422, in the Fabric of Rock ‘294, to control the insulative properties in different regions and map the insulative regions to the wearer to allow a user to stay comfortable during use. Thus, claims 24 and 34 are rejected.
Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. ‘294 in view of Dorton and Murphy, III, as applied to claim 1 above, and further in view of Henshaw et al. (2011/0117353).
	The features of Rock et al. ‘294 and Kahil have been set forth above. Rock et al. ‘294 discloses that knitted fabric can be formed with a plaited construction (abstract). Kahil and Rock ‘294 fail to teach using low melt fibers or bicomponent, polyester, or polyamide fibers. Henshaw et al. is drawn to an insulating fiber with a first component and a second component (abstract). The fiber can comprise modacrylic and viscose materials (paragraph 74). The fiber has temperature regulating qualities. Thus, it would have been obvious to one having ordinary skill in the art to use the fibers taught by Henshaw et al. as the insulative fibers in the fabric of Rock ‘422 since the fibers have temperature regulating properties. Thus, claims 19 and 20 are rejected.
Response to Arguments
Applicant’s arguments filed on June 9, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
September 29, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789